DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1, 3-12, 27-28 are pending wherein claims 1 and 27 are in independent form. 
3.	Claims 1, 3, 8, 9, 27 have been amended. In view of amendments, rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.
4.	Claim 2 has been cancelled.
Response to Arguments
5.	Applicant's arguments filed on 12/27/2021 have been fully considered but they are not persuasive. The reasons set forth below.
6.	On page 10 of the remarks, applicant argues, “The Examiner appears to be interpreting the “ID of a sub-ZONE to which [the transmitting UE] belongs” in Lee as disclosing the “first zone ID” in independent claim 1 and one of the “IDs of sub-ZONES that are adjacent to the sub-ZONE to which the transmitting UE belongs” in Lee as disclosing the “second zone ID” in independent claim 1. However, none of the “IDs of sub- ZONES that are adjacent to the sub-ZONE to which the transmitting UE belongs” “represents a subset of adjacent zones” within which the “ID of a sub-ZONE to which [the transmitting UE] belongs” “represents an individual zone.”
In response, examiner respectfully disagrees because:
	The first zone ID is the ID of the zone where the transmitting UE is located. According to Fig. 19-20, the transmitting UE (UE1) is located in zone e and therefore, the first zone ID is zone e. The subset of adjacent zones are the zones adjacent to zone e and the subset of adjacent zones includes zone e. According to Fig. 19, the subset of adjacent zones including zone e is zone b, zone d, zone e, zone f, zone h (Fig. 19, Par 0170). Therefore, the second zone ID includes IDs of adjacent zones b, d, e, f, h and the first zone ID (Zone e where the transmitting UE is located) represents an individual zone (Zone e) within the subset of adjacent zones (subset of adjacent zones is zone b, zone d, zone e, zone f, zone h). Similarly, according Fig. 20, zones a, b, c, d, e, f, g, h, I are the subset of adjacent zones representing the second ID and the zone e of the transmitting UE is an individual zone within the subset of adjacent zones (Fig. 20, Par 0174).
7.	On page 10 of the remarks, applicant argues, “Accordingly, Lee does not disclose or suggest “wherein the second zone ID represents a subset of adjacent zones of a set of zones, and wherein the first zone ID represents an individual zone within the subset of adjacent zones,” as recited in amended independent claim 1.”
		In response, examiner respectfully disagrees because:
	The first zone ID is the ID of the zone where the transmitting UE is located. According to Fig. 19-20, the transmitting UE (UE1) is located in zone e and therefore, the first zone ID is zone e. The subset of adjacent zones are the zones adjacent to zone e and the subset of adjacent zones includes zone e. According .

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1, 3-12, 27, 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al (US 20210112375 A1, hereinafter referred to as Lee).
		Re claim 1, Lee teaches a method for wireless communication performed at a transmitter user equipment (UE) (TX UE) (Fig. 16), comprising:
	(i) determining a first zone identifier (ID) corresponding to a first zone in which the transmitter UE is located (Zone ID of the zone where transmitting UE is located) (Fig. 16, Fig. 19-21, Fig. 23-26, Par 0135-0139, Par 0167-0174, Par 0177-0179, Par 0195-0197, Par 0212-0214);

	(iii) determining a second zone ID based on the first zone ID (adjacent zones/neighboring zones/sub-zones IDs (such as zone IDs b, d, e, f, h, Fig. 19) associated with zone e where transmitting UE is located), the distance threshold, a size of the first zone, or any combination thereof, wherein the second zone ID represents a subset of adjacent zones (adjacent zones including the zone where the transmitting UE is located such as zone ids b, d, e, f, h, Fig. 19) of a set of zones, and wherein the first zone ID (ID of the zone where the transmitting UE is located such as Zone ID e, Fig. 19) represents an individual zone within the subset of adjacent zones (Zone ID of the transmitting UE (such as zone e, Fig. 19) is included within the zone IDs of the adjacent zones such as b, d, e, f, h, Fig. 19)  (Fig. 16, Fig. 19-21, Fig. 23-26, Par 0135-0139, Par 0167-0174, Par 0177-0179, Par 0195-0197); and
	(iv) transmitting the second zone ID (adjacent zones/neighboring zones/sub-zones IDs (such as zone IDs b, d, e, f, h, Fig. 19) associated with zone e where transmitting UE is located) and the distance threshold (target distance) to one or more receiver UEs (Fig. 16, Fig. 19-21, Fig. 23-26, Par 0135-0139, Par 0142-0145, Par 0167-0174, Par 0177-0179, Par 0195-0199, Par 0204-0209).
		Claim 27 recites a user equipment performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.

		Re claims 4, 28, Lee teaches that a number of bits of the first zone ID is n bits (location information includes X (latitude), Y (longitude) and size of each of X and Y is approximately 10 bits, Par 0148, Par 0209), a number of bits of the second zone ID is m bits (location information includes X (latitude), Y (longitude) and size of each of X and Y is approximately 10 bits, Par 0148, and Zones including adjacent zones are expressed in terms of latitude, longitude, altitude, Par 0209), and m is less than or equal to n (size of each of X and Y is approximately 10 bits, Par 0148, and the Zones including adjacent zones are expressed in terms of latitude, longitude, altitude, Par 0209), n/2 bits represent an x-axis of the first zone (size of X (latitude) is approximately 10 bits), n/2 bits represent a y-axis of the first zone (size of Y (longitude) is approximately 10 bits), m/2 bits represent an x-axis of the second zone ID (when the Zones including adjacent zones are expressed in terms of latitude, longitude, altitude, Par 0209, size of X (latitude) is approximately 10 bits), and m/2 bits represent a y-axis of the second zone ID (when the Zones including adjacent zones are expressed in terms of latitude, longitude, altitude, Par 0209, size of Y (longitude) is approximately 10 bits) (Par 0147-0148, Par 0209). 
		Re claim 5, Lee teaches that the second zone ID comprises a subset of bits of the first zone ID (LSB of the zone IDs/transmitting part of zone IDS) (Par 0169, Par 0171, Par 0174, Par 0178, Par 0209).

		Re claim 7, Lee teaches to determine a location of the transmitter UE; and identify the first zone based on the location of the transmitter UE (zone where transmitting UE is located) (Fig. 16, Fig. 19-21, Fig. 23-26, Par 0135-0139, Par 0167-0174, Par 0177-0179, Par 0195-0197, Par 0209, Par 0212-0214).
		Re claim 8, Lee teaches that a surface area of the earth is divided into a plurality of zone areas (zones a-i, Fig. 19), the plurality of zone areas including a first zone area (area comprising zones b, d, e, f, h, Fig. 19), the first zone area comprises a plurality of zones (zones b, d, e, f, h, Fig. 19), the plurality of zones including the first zone (zone e where the transmitting UE is located, Fig. 19), the plurality of zones is uniquely identified within the first zone area  (area comprising zones b, d, e, f, h, Fig. 19) by a corresponding plurality of zone IDs (Zone ID b, Zone ID d, Zone ID e, Zone ID f, Zone ID h, Fig. 19), the plurality of zone IDs including the first zone ID (Zone ID e, Fig. 19), and a group of adjacent zones (zones b, d, e, f, h, Fig. 19) within the plurality of zones is associated with the second zone ID (adjacent zones/neighboring zones ID (such as zone IDs b, d, e, f, h, Fig. 19) associated with zone e where transmitting UE is located), the group of adjacent zones including the first zone (zone e where transmitting UE is located) (Fig. 19-20, Par 0167, Par 0171, Par 0174).
		Re claim 9, Lee teaches that a surface area of the earth is divided into a plurality of zones (zones a-i, Fig. 19), the plurality of zones including the first 
		Re claim 10, Lee teaches that the distance threshold is a hybrid automatic repeat request (HARQ) feedback distance threshold (target distance is associated with HARQ feedback) (Fig, 19-21, Fig. 23-25, Par 0135, Par 0142-0144, Par 0167-0179, Par 0195-0202, Par 0204-0209).
		Re claim 11, Lee teaches that the transmitter UE transmits the second zone ID and the distance threshold to the one or more receiver UEs over a sidelink communication link (PSCCH, PSSCH) (Fig. 16, Fig. 19-21, Fig. 23-26, Par 0135-0144, Par 0195-0197, Par 0204-0209). 
		Re claim 12, Lee teaches that the transmitter UE transmits the second zone ID (location information including adjacent zones/neighboring zones/sub-zones associated with the zone where transmitting UE is located) and the distance threshold (target distance) to the one or more receiver UEs over the sidelink communication link in sidelink control information (sidelink control 
Relevant Prior Art
		Kang et al (US 20200351981 A1) discloses that a transmitter UE transmits location information and a range information as sidelink control information (SCI) to the receiver UE. The receiver UE calculates a distance between the receiver UE and the transmitter UE based on the location of the receiver UE and the transmitter UE and determines HARQ feedback transmission by comparing the determined distance with the range information received from the transmitter UE (Fig. 5-10).













Conclusion
		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473